

116 HR 5095 IH: Endangered Species Accountability Reform Act
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5095IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Luetkemeyer (for himself, Mr. Kustoff of Tennessee, Mr. Smith of Nebraska, Mr. Rouzer, and Mr. Young) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior to delist certain endangered species and threatened species. 
1.Short titleThis Act may be cited as the Endangered Species Accountability Reform Act. 2.Delisting of speciesNotwithstanding any other provision of law, not later than 30 days after the date that is 5 years after the date on which the Secretary of the Interior determines that a species is an endangered species or a threatened species pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) the Secretary of the Interior shall delist such species. 
